Title: To Thomas Jefferson from Thomas M. Potter, 17 September 1804
From: Potter, Thomas M.
To: Jefferson, Thomas


               
                  
                     Esteemed Friend
                  
                  Trenton 17th of 9 mo. (Sept.) 1804
               
               The great desire, I have that we should keep as clear of War as posiable, will be my excuse, for troubling thee with this scrawl, relative to the existing differences, between the United States & Spain, I have always been antious that the waters necessary for the navigation of the Citizens of the U, States should be free, and watched with care the measures of Government respecting the Missipi. On mature reflection, am clearly convinced, that it will be best for us to have no more Territory beyound the Missipi than what is necessary to secure the Navigation; now to ascertain, extend, establish, & maintain the Frontiers of as expicted for Luisiania, would be expencive, troublesom, dangerous and consequently impolitic in the highest degree;—
               But to obtain east and west Floridas, would be the reverse: And from existing circumstances, I have no doubt but that the Spaniards would give, the Floridas, the Iland of Neworleans, and the necessary cites to secure the navigation, with a considerable part of the purchase of Luisiania, for the remainder of that Province—much more might, and to a person less informed should be said, on this subject, but intending not to be unnecessary troublesom, conclude—
               Respectfully Thy Freind
               
                  
                     Thos. M Potter
                  
               
               
                  P,S, I have always been, and often said at the time the navigation was obstructed, that if the Island, and Floridas could be obtained for ten Milions of Dollars, it would be a good purchase, and have no doubt but that this may be effected with enough to pay for the Depredations commited by the Spaniards and French in their Ports, on our citizens
               
               
                  no one knows the contents of this, and I hope never will but thee and the wrighter
               
            